1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    RUBIA MABEL MORALES-                     Case No.: 20cv82-LAB (BGS)
      ALFARO
12
                                  Plaintiff,   ORDER REQUIRING PLAINTIFF
13                                             TO PROVIDE EVIDENCE OF
      v.                                       EXHAUSTION
14
      UNITED STATES DEPARTMENT
15
      OF HOMELAND SECURITY, et
16    al.
17                            Defendants.
18
19         After the Court dismissed tort claims against U.S. Defendants for failure to
20   exhaust administrative remedies, Plaintiff Rubia Mabel Morales-Alfaro filed a
21   second amended complaint (“SAC”) along with a separate response. The SAC
22   identifies certain claims as arising under the Federal Tort Claims Act. Morales-
23   Alfaro says she submitted her administrative claim on January 10, 2020, and now
24   says that claim was denied on January 23. Exhaustion of FTCA claims is
25   jurisdictional, Jerves v. United States, 966 F.2d 517, 519 (9th Cir. 1992), and the
26   Court is required to confirm its own jurisdiction, sua sponte if necessary, whenever
27   any doubt arises. See Mt. Healthy City School Dist. Bd. of Ed. v. Doyle, 429 U.S.
28   274, 278 (1977). The Court is required to dismiss for lack of subject matter

                                               1
                                                                                   20cv82
1    jurisdiction any FTCA claim that is not administratively exhausted. Goodman v.
2    United States, 298 F.3d 1048, 1054–55 (9th Cir. 2002).
3          An administrative claim is exhausted when the relevant agency finally denies
4    it in writing, or if the agency fails to make a final disposition of the claim within six
5    months of its filing. 28 U.S.C. § 2675(a). Here, only thirteen days passed from the
6    date the claim was filed until the date Morales-Alfaro says it was denied.
7          In carrying out its obligation to confirm its own jurisdiction, the Court may
8    consider extrinsic evidence. See King v. CitiMortgage, Inc., 2010 WL 11688280,
9    at *1 (C.D. Cal., July 21, 2010) (ordering parties to submit evidence of their
10   citizenship so that it could confirm diversity jurisdiction). Morales-Alfaro is therefore
11   ORDERED to file a copy of the written final denial of her claim by the agency. She
12   may file it as a notice and attach the denial as an exhibit. If she believes the
13   unredacted denial should not be filed in the docket, she may file an ex parte motion
14   to file it under seal, submitting a redacted copy for filing in the docket and an
15   unredacted copy for the Court’s review and records.            Whichever option she
16   chooses must be completed by Friday, February 21, 2020. If she needs more
17   time to comply, she must file an ex parte application, showing good cause for the
18   requested extension. Failure to comply within the time permitted may result in
19   dismissal of all FTCA claims.
20
21         IT IS SO ORDERED.
22   Dated: February 14, 2020
23
24                                             Honorable Larry Alan Burns
                                               Chief United States District Judge
25
26
27
28

                                                 2
                                                                                        20cv82
